Citation Nr: 1512538	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  05-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a separate initial disability evaluation for service-connected post-traumatic degenerative joint disease of the right knee for symptomatic removal of semilunar cartilage from July 3, 2003. 

2.  Entitlement to a separate disability evaluation for the service-connected post-traumatic degenerative joint disease of the right knee for limitation of extension, from December 23, 2005.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), Houston, Texas.  

In January 2007, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

In April 2007, the Board remanded the case for further development.  In an August 2009 decision, the Board denied the claim for a higher initial evaluation for post-traumatic degenerative joint disease of the right knee, evaluated as 10 percent disabling from July 3, 2003, to December 22, 2005, and 20 percent disabling from December 23, 2005.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court"), and in an October 2011 Memorandum Decision, the Court affirmed in part and vacated in part the Board's August 2009 decision and remanded the vacated portions to the Board for further proceedings consistent with this decision.  

Specifically, the Court Memorandum Decision affirmed the Board's August 2009 decision to not grant the Veteran higher and/or separate evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5257, for the July 3, 2003, to December 23, 2005, appeal period.  The Court's October 2011 Memorandum Decision thereafter only vacated the Board's decision to the extent that it failed to discuss the applicability of Diagnostic Code 5259 for the entire appeal period and to the extent that it failed to properly discuss certain evidence as it relates to an evaluation under Diagnostic Code 5261, but only for the post-December 23, 2005, appeal period.  

The Board subsequently remanded the Veteran's claims in July 2012 for further evidentiary development.  In September 2013, the Board denied the Veteran's claims for a higher or a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5259 at all times from July 3, 2003, and a higher or a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261 at all times from December 23, 2005.  The Veteran once again appealed the Board decision to the Court.  

In January 2015, the Court granted a Joint Motion for Remand which vacated the Board's decision but only to the extent that it failed to grant a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5259 at all times from July 3, 2003, and a separate evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261 at all times from December 23, 2005, and remanded the matter to the Board for action consistent with the January 2015 Court order.

The Board has recharacterized the remaining issues on appeal as listed above so as to limit the issues on appeal to only the elements vacated and remanded by the Court.  

The record reasonably raises a claim for a total disability rating based on individual unemployability (TDIU), which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  From July 3, 2003, the meniscectomy of the right knee has been symptomatic with, among other things, crepitus, locking, grinding, and popping which adverse symptomatology is not already contemplated and compensated for under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, and 5260. 

2.  From December 23, 2005, extension of the right knee is best characterized as being limited to 10 degrees when taking into account the Veteran's complaints of pain and his flare-ups.


CONCLUSIONS OF LAW

1.  From July 3, 2003, the criteria for a separate 10 percent rating for a symptomatic meniscectomy of the right knee have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5259 (2014).

2.  From December 23, 2005, the criterion for a separate 10 percent rating for limitation of extension of the right knee, but no more, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained and have been added to his claims file.  VA examinations were conducted in September 2003, May 2006, December 2006, March 2009 and August 2012 (with an October 2012 addendum); the Veteran has not argued, and the record does not reflect, that these examinations, in the aggregate, were inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board also finds that by obtaining the above evidence as well as holding the above examinations, the post-remand development substantially complied with the Board's earlier remand instruction.  See 38 U.S.C.A. § 5103A; Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

The Board reiterates that the Veteran provided testimony before the undersigned in January 2007.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the January 2007 hearing, the undersigned identified the issues on appeal and information was solicited regarding the nature of his argument with respect to these claims.  Moreover, additional evidence that could assist the Veteran's claims, including SSA records were discussed and subsequently associated with the claims file.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. 

In evaluating the evidence, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the claims files including the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Rating a Knee Disability

The Veteran was originally granted service connection for a right knee disability in a November 2003 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5010, effective as of July 3, 2003.  A timely notice of disagreement was received from the Veteran's representative in December 2003.  In a June 2006 rating decision, the Veteran's disability evaluation was increased to 20 percent under Diagnostic Codes 5010-5257, effective as of December 23, 2005.  The Veteran has continued to express disagreement with the assigned ratings.  In a December 2012 rating decision, a separate 0 percent disability evaluation was assigned for limitation of flexion of the right knee under Diagnostic Code 5260, effective as of July 3, 2003, and a 10 percent disability evaluation was assigned, effective as of May 4, 2006.  

As previously stated, the current issues before the Board on appeal are whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5259 from July 3, 2003, and a separate compensable rating under Diagnostic Code 5261, from December 23, 2005.  See October 2011 and January 2015 Court decisions.  Therefore, the Board's decision on rating instability is final and no longer on appeal.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees.  Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable to ratings under Diagnostic Code 5259 because this code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

A semilunar cartilage is one of the menisci of the knee joint.  See Stedman's Medical Dictionary, 296 (27th ed., 2000).

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Likewise, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. 

In rating a disability of the musculoskeletal system, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2014).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Relevant Facts

The Veteran was afforded a VA joint examination in September 2003 for residuals of a meniscectomy of the right knee.  The Veteran reported a grinding sensation under his knee cap "which gets in the way."  He also complained of soreness that was aggravated when he used a treadmill.  He denied symptoms of buckling, locking, giving way, or instability.  Physical examination revealed no ambulatory devices or braces.  There was no effusion, edema, or swelling.  Manual tests, including McMurray's testing, were negative.  X-rays show bilateral knee medial joint line decreased height, bilateral tibial plateau osteophytosis, and patellofemoral osteophytosis.  The Veteran was diagnosed with degenerative joint disease of the right knee with residuals arthrotomy of a medial meniscectomy.  

Private medical records reveal that the Veteran received continuous treatment for his right knee condition.  In July 2001, the Veteran was found to have gross patellofemoral and femorotibial crepitance of both knees and was diagnosed as having unfortunate sequela of open meniscectomies and trauma to the knee from this.  In a March 2004 report, the Veteran had bilateral knee complaints.  The physician stated that the Veteran had an open meniscectomy in which his entire meniscus was removed.  Physical examination revealed gross patellofemoral femorotibial crepitance and 1+ effusion on the right knee.  X-rays revealed advanced degenerative joint disease with "huge spurs and osteophytes both on the medial and lateral compartments with significant joint line narrowing on the medial ... compartment on the right knee."  The Veteran was diagnosed with advanced degenerative joint disease.  

In a letter from Dr. P.H, the Veteran's private physician, dated December 23, 2005, he stated that the Veteran had been a patient of his for the past 7 years and he was suffering from severe tricompartmental degenerative joint disease of the knees with instability.  Because of the bone on bone and destruction of the femoral condyle and tibial plateau, the Veteran was unable to walk long distances or sit for prolonged periods of time and he required considerable amounts of pain medication and anti-inflammatories.  Further treatment could not be provided to the Veteran for cardiovascular reasons and that he considered the Veteran to be 100 percent disabled.  

Private treatment records dated in December 2005 revealed that the Veteran had pain, popping, and crepitance with range of motion in both knees and had tenderness to palpation to plica.  He had 1+ effusion.  X-rays showed severe degenerative joint disease to the medial compartment and femoral condyle and tibial plateau destruction and sclerosing.  He also had decreased patellofemoral joint space and posterior patella sclerosing and spurring.  The Veteran was diagnosed as having bilateral knee degenerative joint disease, bilateral osteoarthritis, bilateral patellofemoral syndrome and bilateral knees plica.  He was prescribed cortisone injection in both knees and a total knee replacement.  

During a VA examination in May 2006, the Veteran reported that his knee was getting more painful and unstable.  He described constant pain that was worsened by kneeling, standing over five minutes, sitting over ten minutes, walking over 5 minutes, driving, using stairs, and lying on his side and he was unable to squat.  He takes anti-inflammatories and pain relievers.  The Veteran also endorsed flare-ups, with a "grinding and burning" pain, weakness, excess fatigability and incoordination.  During flare-ups, pain severity is 8 out of 10.  He reported that these flare-ups occurred on a daily basis for the past 7 years lasting anywhere from 2 hours to 24 hours and can be brought on by walking more than 5 minutes, standing over 10 minutes, going up stairs, and getting in and out of his car.  Following repetitive use, the Veteran was unable to kneel, squat, bend, walk, or stand.  Examination revealed an antalgic gait and he was wearing a knee brace, which he stated helps.  The Veteran had effusion of the peripatellar region of the right knee and edema of the right calf with no redness or heat sensation at the knee.  The knee was tender and evoked facial grimacing to palpation at the patellar tendon, quadriceps tendon, medial joint line, lateral joint line, prepatellar area.  Range of motion testing revealed active extension to 5 degrees with complaints of pain and moaning and passive extension to 0 degrees.  The Veteran had audible crepitus with resisted flexion and extension testing and palpable crepitus with McMurray testing.  He also had a positive patella grind test and patella crepitus.  The examiner noted that there was no objective clinical evidence that function was additionally limited by pain, fatigue, weakness or incoordination except as already described in the examination report.  Pain appeared to have the greatest functional impact.  

Private treatment records dated in May 2006 revealed that the Veteran had pain, popping, and crepitance with range of motion in both knees and had tenderness to palpation to plica.  He lagged 5 degrees of extension in the right knee and had 2+ effusion.  The Veteran was diagnosed as having bilateral knee degenerative joint disease, bilateral osteoarthritis, and bilateral patellofemoral syndrome.  He was prescribed cortisone injection in both knees and a total knee replacement.  In July 2006, the Veteran was found to have significant debilitating pain in both knees with gross patellofemoral femorotibial crepitance in the right knee.  He lacked right knee extension by 5 degrees and had palpable tenderness medial and 1+ effusion.  X-rays were reviewed, confirming a diagnosis of tricompartmental arthritis.  

The Veteran was afforded another VA examination of the knee in December 2006.  The Veteran reported problems with both of his knees and had difficulty getting up from a chair or using stairs and currently walks with a cane.  He also indicated that he was unable to walk more than 1/8th of a mile before having to sit down and rest.  Examination revealed extension to 10 degrees, medial joint line tenderness, and mild crepitus.  The Veteran did report an increase in pain and incoordination after repetitive testing, but he denied weakness, fatigability or lack of endurance and there was no change in range of motion.  Pain had the largest functional impact with repetitive testing.  X-rays revealed evidence of tricompartmental degenerative changes with the most significant changes noted in the medial compartments bilaterally.  There was no evidence of fracture or dislocation.  The Veteran was diagnosed with right knee severe tricompartmental degenerative joint disease.  

Private treatment records dated in November 2007 showed that the Veteran lagging 10 degrees of extension and there was popping and crepitance with range of motion.  The Veteran also had mild tenderness to palpation to plica.  X-rays revealed severe tricompartmental degenerative joint disease with medial compartment, mostly affected by significant medial femoral condyle and tibial plateau sclerosing and destruction.  Decreased patellofemoral joint space and posterior patella sclerosing and spurring were also found on x-ray.  A December 2008 private treatment record stated that the Veteran needed to have knee replacements and he was treated with cortisone injections to the knee.  The knees were popping with crepitation on motion and extension was to 5 degrees.  He also had 2+ effusion.  The Veteran was diagnosed with bilateral knee degenerative joint disease and osteoarthritis, end-stage.  

During the March 2009 VA examination, the Veteran complained of having diffuse pain throughout the right knee and severe weakness, severe stiffness, intermittent swelling, popping and catching.  He denied having erythema or episodes of locking.  He also described fatigability and a lack of endurance in the right knee.  The Veteran had failed all conservative treatment, and due to a cardiovascular condition, he was not a candidate for any operation.  He denied any periods of flare-up in the right knee and he intermittently wore a brace.  Physical examination revealed right knee active and passive extension to 0 degrees with no change in the degree of motion after five repetitions.  The examiner found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance after repetition.  There was diffuse tenderness to palpation and a positive patellar grind test.  The Veteran was diagnosed with right knee osteoarthritis/degenerative joint disease.  X-rays revealed the Veteran to be suffering from advanced tricompartmental degenerative arthritis.  An ossified body in the suprapatellar bursa was noted.  It was determined that there was no significant change when compared to the previous x-ray on examination in December 2006.  

VA x-rays of the knees dated February 2011 revealed advanced bilateral tricompartmental osteoarthritic changes that were manifested by joint space narrowing, tibial spine hypertrophy, subchondral cyst formation, chondrocalcinosis and osteophytosis.  There was relative sparing of the bilateral lateral femorotibial compartments resulting in a mild varus deformity.  There was also a well-corticated osseous body in the right joint capsule, suggesting synovial osteochondromatosis.  A small right joint effusion was also noted.  

June 2012 VA treatment records reported that the Veteran's knees were treated via injections the previous years.  It was noted that he had done well for the last 10 months but that his symptoms had since returned "insidiously."  X-rays were reviewed, revealing moderate arthrosis with bone on bone medial compartments.  Extension was to 5 degrees.

The Veteran was afforded a VA examination in August 2012.  The Veteran was diagnosed as having degenerative joint disease of the right knee.  The Veteran indicated that since his last examination of March 2009, he now noticed locking approximately once per day with almost constant swelling in addition to weakness.  He also referred to constant pain and stated that his knee gave way almost daily.  He also had continued fatigability, lack of endurance, and incoordination.  He could walk approximately 50 yards with the use of a cane and he could slowly use stairs if he led with his left knee.  The Veteran had constant discomfort in his right knee and used a brace on his knee except for when he was asleep or sitting in his home.  He was treated with steroid injections between 2009 and 2012 and was not offered any other treatment.  Range of motion testing revealed right knee extension to 5 degrees.  The Veteran was capable of repetitive motion with no change in extension.  He was noted to have functional loss due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner specifically noted that these limitations were not necessarily objective findings and included the Veteran's subjective complaints.  Tenderness to palpation was noted and strength on extension was 4 out of 5.  There was a history of a meniscal tear with a subsequent meniscectomy in 1970.  The examiner concluded that the Veteran's right knee disability impacted his ability to work in that his ambulation was very limited.  As such, he would only be capable of very sedentary work.  The examiner indicated that an opinion regarding a change in range of motion due to functional loss could not be provided without speculation.  

Analysis

a.  Diagnostic Code 5259

As to a separate compensable rating under Diagnostic Code 5259, private healthcare professionals have opined that the Veteran has unfortunate sequela of open meniscectomies and trauma to the knee.  See VA treatment records dated in July 2001 and March 2004.  Moreover, throughout the entire appellate period the Veteran continued to have symptoms associated with this condition, including crepitus, locking, grinding, popping, lost motion, joint pain, tenderness, effusion, swelling, fatigue, lack of endurance, incoordination, and giving way/laxity.

As to the lost motion, joint pain, tenderness, effusion, swelling, fatigue, lack of endurance, and incoordination, the Board finds that given 38 C.F.R. §§ 4.40, 4.45, 4.59 this adverse symptomatology is already contemplated by the disability ratings the Veteran already has in place under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5260.  Therefore, the Board finds that award of a separate compensable rating under Diagnostic Code 5259 based on this same adverse symptomatology would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2014).

As to the giving way/laxity, the Board finds that this adverse symptomatology is contemplated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, in the April 2007 decision the Board, in part, denied a claim for an increased or separate compensable rating under Diagnostic Code 5257 based on this symptomatology and this part of that decision was affirmed by the Court.  Therefore, the Board finds that the giving way/laxity cannot act as the basis for a separate compensable rating under Diagnostic Code 5259.

As to the documented crepitus, locking, grinding, and popping, the Board finds that these symptoms are not contemplated by the disability ratings the Veteran already has in place under Diagnostic Codes 5003, 5010, and 5260.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board also finds that it is not contemplated by Diagnostic Code 5257.  Therefore, the Board finds that the Veteran's documented right knee crepitus, locking, grinding, and popping are symptoms of his documented meniscectomy as contemplated by Diagnostic Code 5259.  Accordingly, the Board finds that the criteria for a separate compensable rating under Diagnostic Code 5259 have been met.  This is true from July 3, 2003, and therefore consideration of staged ratings is not warranted.  Fenderson, supra; Hart, supra.

b.  Diagnostic Code 5261

As to a separate compensable rating under Diagnostic Code 5261 due to limitation of extension, the Board notes that many of the above records reported that the Veteran's extension was limited to only 5 degrees.  However, the above records periodically reported that the Veteran's extension was limited to 10 degrees.  See VA examination dated in December 2006; private treatment record dated in November 2007.  Moreover, the above record not only documents the Veteran's subjective complaints and treatment for additional lost right knee motion during flare-ups and due to pain but contains objective evidence of his painful motion to include effusion, tenderness, and an antalgic gait.  See Davidson, supra; Also see 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Therefore, the Board finds that when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 as well as the Court's holdings in DeLuca, supra, and Mitchell, supra, his adverse symptomatology equates to extension limited to 10 degrees.  See 38 U.S.C.A. § 5107.  Accordingly, the Board finds that the criteria for a separate compensable rating under Diagnostic Code 5261 have been met.  This is true from December 23, 2005, and therefore consideration of staged ratings is not warranted.  Fenderson, supra; Hart, supra.

However, while the Veteran did experience knee pain, the Board finds that the pain did cause extension of the right knee to be limited to 15 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43(2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  As the criterion for a 20 percent rating for limitation of extension is extension limited to 15 degrees, and as 5 to 10 degrees do not more nearly approximate or equate to extension limited to 15 degrees, the Board finds that even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's holdings in DeLuca, supra, and Mitchell, supra, the criterion for a higher separate 20 percent rating for limitation of extension under Diagnostic Code 5261 from December 23, 2005, has not been met.  Fenderson, supra; Hart, supra.

In reaching the above conclusions, the Board has not overlooked the lay claims from the Veteran and others found in the record, but the Board finds more probative the medical opinions provided by the healthcare providers regarding his right knee extension than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In summary, the Board finds that a separate 10 percent rating for a meniscectomy of the right knee is warranted from July 3, 2003, and a separate 10 percent rating for limitation of extension is warranted from December 23, 2005.


ORDER

A separate 10 percent rating for a meniscectomy of the right knee under Diagnostic Code 5259 is granted from July 3, 2003.

A separate 10 percent rating for a limitation of extension of the right knee under Diagnostic Code 5261 is granted from December 23, 2005.


REMAND

As to the claim for a TDIU, the record shows that the Veteran is currently unemployed.  Moreover, the Veteran is in receipt of disability benefits from the Social Security Administration based on his service-connected degenerative joint disease and a nonservice-connected heart disease.  In a December 2005 private treatment record, the Veteran's physician also stated that he was not working due to cardiovascular limitations related to a heart condition as well as orthopedic issues.  He also stated that further treatment for the knees could not be provided to the Veteran for cardiovascular reasons and that he considered the Veteran to be 100 percent disabled.  Therefore, the Board finds that a remand to obtain a medical opinion as to whether the Veteran's service connected disabilities, in the aggregate, preclude meaningful employment is required.  See 38 U.S.C.A. § 5103A(d).

While the appeal is in remand status, the Veteran's outstanding VA and private contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED for the following actions:

1.  Send the Veteran appropriate VCAA notice for a TDIU claim.

2.  Associate with the claims file, physically or electronically, any outstanding VA and private treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development, schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

In providing the above opinion, the examiner should specifically comment on the opinion found in the record regarding further treatment for the knees could not be provided to the Veteran for cardiovascular reasons.

A complete rationale for all opinions expressed and conclusions reached must be provided.

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case which includes, among other things, notice of the laws and regulations governing a TDIU, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


